Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in emails sent by Daniel Michaels on 1/25/2022 and 1/26/2022.

The application has been amended as follows: 

	Claims 61, 63-67, 71, 73-77 and 83-84 are cancelled.

Replaced claim 62 with:


a mask adapted to be applied to at least one breathing orifice of said subject;
at least one controllable breathing valve associated with said mask and configured to be connected between the at least one breathing orifice and ambient atmosphere;
a sensor for monitoring a waveform of at least one of the breathing cycles of the subject;
a controller receiving an output of said sensor and adapted to control said at least one controllable breathing valve, said controller being configured to close said at least one controllable breathing valve for a time segment of said waveform, in response to detection by said sensor of airway occlusion for a predetermined time, and
a pressure surge generator sealably connected to said mask, said pressure surge generator being configured to generate a rapid surge of pressurized air in said mask during said time segment until the occlusion is removed, so as to stimulate resumption of spontaneous inspiration so that pressure within said mask drops below zero on resumption of spontaneous inspiration, said time segment 

Replaced claim 72 with:
72.	(Currently Amended) A method to facilitate breathing of a subject, comprising:
applying a mask to at least one breathing orifice of said subject, at least one controllable breathing valve configured to be disposed between said at least one breathing orifice and ambient atmosphere;
monitoring a waveform of at least one of the breathing cycles of the subject using a sensor;
determining the waveform indicates airway occlusion for longer than a predetermined time, and subsequently:
activating closing of a flow through said at least one controllable breathing valve for a time segment of said waveform; and 
generating a rapid surge of pressurized air in said mask during said time segment, by means of a pressure surge generator sealably connected to said mask, until the occlusion is removed, so as to stimulate resumption of spontaneous inspiration so that pressure within said mask drops below zero 

Replaced claim 78 with:
78.	(Currently Amended) The method according to claim 72, wherein said at least one controllable breathing valve is activated by means of pressurized gas from a completely open state to a completely closed state. 

Reasons for Allowance
Claims 62, 68, 69, 72, 78 and 79 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Witt et al. (WO 2010/076711 A1). 
The examiner makes note that as set forth in applicant’s disclosure: "pressure surge WO 2013/132483 PCT/IL2013/05019212generator" is intended to incorporate a reference to a miniature device capable of providing a short surge of highly pressurized air. 
Claims 62 and 72 require at least one controllable breathing valve to close for a time segment. During that time segment a rapid surge is delivered until the occlusion is removed, and the time segment ends no later than the time when the pressure in the mask drops below zero. Witt discloses a mask 14, valve 28, sensor 48 and pressure generator 42. Witt further discloses closing the valve 28 (increasing resistance of 28; page 33, lines 3-6) when occlusion is detected, however there is no description of a time segment the valve is closed ending prior to the pressure in the mask dropping below zero, in combination with a rapid surge being delivered during the time segment until occlusion is removed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785